As filed with the Securities and Exchange Commission on November 6, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SBT Bancorp, Inc. (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 20-4346972 (I.R.S. Employer Identification No.) 86 Hopmeadow Street P.O. Box 248 Simsbury, CT 06070 (860) 408-5493 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Martin J. Geitz President and Chief Executive Officer SBT Bancorp, Inc. 86 Hopmeadow Street P.O. Box 248 Simsbury, CT 06070 (860) 408-5493 (Name, address, including zip code and telephone number, including area code, of agent for service) Copies to: Robert M. Taylor III, Esq. Richard Schaberg, Esq. Day Pitney LLP Hogan Lovells US LLP 242 Trumbull Street 555 Thirteenth Street, N.W. Hartford, CT 06103
